Moses, C. J.
I concur in the conclusions to which a majority of the Court has arrived.
As to so much of the bill of Rosborough as seeks to enjoin the action at law on his obligation, I cannot perceive anything which entitles him to the interference of a Court of Equity. His defense resting, as he submits, on the invalidity of the condition annexed to the devises and bequests to him under the will, is one purely of a legal character, and there is nothing in the aspect of his bill which should permit that Court to interfere with the Court of Law in passing on the validity of the Act of 1841, and deciding upon its effect in the cause before’ it. These are matters for the Court of Law.
Whether the instrument is void for -want of consideration, or whether Rosborough has done any act Avhich avoids the consequences of the said statute, is for the consideration of that Court.
What may be the- rights resulting from the judgment of such Court, the one way or the other, cannot be passed upon until proceedings following the decision of the said cause shall be brought by the proper parties before a Court of competent jurisdiction.